Citation Nr: 0824509	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-28 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine headaches.

2.  Entitlement to an initial higher rating for a sinus 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1998 to 
January 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim for service 
connection for migraine headaches and denied the veteran's 
claim for an initial rating higher than 10 percent for sinus 
disorder.  


FINDINGS OF FACT

1.  The claim for service connection for migraine headaches 
was initially denied in a January 2003 RO decision.  The 
veteran did not appeal that decision.

2.  Evidence received since the last final January 2003 
rating decision is cumulative or redundant and does not raise 
a reasonable possibility of substantiating the veteran's 
claim for service connection for migraine headaches.

3.  Since the effective date of service connection, January 
8, 2002, the veteran's sinus disorder has not been manifested 
by three or more incapacitating episodes per year requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.


CONCLUSION OF LAW

1.  The January 2003 RO decision that denied service 
connection for migraine headaches is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104(a), 3.160(d), 20.302, 
20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim for entitlement to service 
connection for migraine headaches.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for an initial rating in excess of 10 
percent for a sinus disorder have not been met since January 
8, 2002, the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2007); 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6820-6514 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO found that new and material evidence sufficient to 
reopen the claim had not been submitted.  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

In a decision dated in January 2003, the RO denied the 
veteran's claim for service connection for migraine 
headaches.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7105 (West 2007); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2007).  Thus, the decision became 
final because the veteran did not file a timely appeal.

The claim for entitlement to service connection for migraine 
headaches may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed his application to reopen his claim in December 
2005.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the final January 2003 
rating decision consisted of the veteran's service medical 
records, in which the veteran complained on numerous 
occasions of debilitating headaches, dizziness and nausea, 
and was diagnosed with migraine headaches.  Those service 
medical records also show that in February 2000, the veteran  
reported a history of debilitating, mid-frontal headaches 
which occurred an average of once per month, lasted all day, 
and did not respond to medication.  Other evidence before the 
RO at the time of the last final rating decision consisted of 
an August 2002 VA examination, in which the veteran reported 
that his migraine headaches had their onset in 2000.  During 
that examination, the veteran further noted that he continued 
to experience sharp, throbbing, intense pain in his mid-
frontal lobe and temple area on a daily basis.  He added that 
these headaches were precipitated by sunlight, lasted several 
hours on average.  Although he took anti-inflammatory 
medications for his headaches, the veteran maintained, they 
were often incapacitating and rendered him unable to do 
anything besides sleep.

After reviewing the veteran's service medical records and 
August 2002 VA examination, the RO concluded that the 
veteran's migraine headaches pre-existed service and were not 
aggravated beyond their normal progression during service.  
Consequently, the claim for service connection was denied.

The veteran applied to reopen his claim for service 
connection in December 2005.  The Board finds that the 
evidence received since the last final decision in January 
2003 is cumulative of other evidence of record and does not 
raise a reasonable possibility of substantiating the 
veteran's claim.

In support of his application to reopen his claim for service 
connection, the veteran has resubmitted part of his service 
medical records showing that on examination prior to his 
entry into active service in April 1998, the veteran denied 
any history of headaches.  The veteran also submitted VA 
medical records dated from August 2002 to March 2006, in 
which he reported a history of severe, debilitating headaches 
dating back to 1999.  Those records also reflect ongoing 
complaints and treatment for migraine headaches and sinus 
problems.  Other newly submitted evidence includes an October 
2006 VA examination in which the examiner concluded that the 
veteran's headaches were present before service and were less 
likely than not related to his sinusitis.  As a rationale for 
that opinion, the examiner noted he had reviewed the 
veteran's claims file, which reflected a history of headaches 
pre-existing service, and further pointed out that 
"sinusitis by itself is not a predisposing factor for 
migraines or other vascular headaches."

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
migraine headaches.  First, the service medical records that 
the veteran submitted do not constitute new evidence in that 
those records were previously considered by the RO at the 
time of the January 2003 decision denying the veteran's 
service connection claim.  The veteran did not appeal that 
denial of his claim, and that decision therefore became 
final.

In contrast with the veteran's service medical records, his 
recently submitted VA medical records and October 2006 VA 
examination are new in the sense that they were not 
previously considered by RO decision makers.  However, they 
are not material.  The VA medical records establish that the 
veteran is currently receiving medical treatment for migraine 
headaches.  However, they merely reflect current treatment.  
They do not rebut the findings of the last final rating 
decision that the veteran's migraines were not incurred in or 
aggravated by his period of active service.  The Board 
acknowledges that the veteran told VA medical providers that 
his headaches began in service.  However, those statements 
were merely cumulative of the veteran's past contention that 
he had migraine headaches that were related to service.  

Additionally, the October 2006 VA examination does not 
contradict the prior January 2003 rating decision that the 
veteran's migraine headaches pre-existed service.  Indeed, 
the October 2006 VA examiner expressly found that the 
veteran's headaches had their onset prior to service and were 
not related to the sinus condition that the veteran incurred 
in service.  

In sum, although the veteran has submitted new evidence that 
was not before the RO at the time of its last final rating 
decision in January 2003, that new evidence is not material 
to the claim and does not warrant reopening of the claim.

In light of the evidence and based on this analysis, it is 
the determination of the Board that new and material evidence 
has not been submitted with regard to the claim for service 
connection for migraine headaches since the RO's final rating 
decision in January 2003 because no competent evidence has 
been submitted showing that the condition was incurred or 
aggravated in service.  Thus, the claim for service 
connection is not reopened and the benefits sought on appeal 
remain denied.  

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2007).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The Board will consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other 
times during the course of the claim on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App.  505 (2007).

The veteran's sinus disability has been rated 10 percent 
disabling under DC 6820-6514.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the rating assigned.  The additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2007).  Diagnostic Code 6820 
pertains to benign neoplasms of any specified part of the 
respiratory system.  38 C.F.R. § 4.71a, DC 6820.  Diagnostic 
Code 6514 pertains to chronic sphenoid sinusitis.  38 C.F.R. 
§ 4.71a, DC 6514.  Disabilities rated under DC 6820 are rated 
using an appropriate respiratory analogy.  Therefore, the 
Board will consider the ratings and criteria for the 
veteran's sinus disability under the relevant diagnostic 
code, DC 6514.

Diagnostic Codes 6510 through 6514 pertain to various types 
of sinusitis, each of which is rated pursuant to a general 
formula for sinusitis set forth in the rating schedule 
following DC 6514.  This general rating formula for sinusitis 
applies in all circumstances in which VA is to evaluate the 
severity of sinusitis, no matter the particular diagnosis.  

Under the general rating formula for sinusitis, encompassing 
DCs 6510 through 6514, a 10 percent disability rating is 
awarded for sinusitis manifested by one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or by three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent disability rating is awarded for 
sinusitis manifested by three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or by more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent disability rating is awarded for sinusitis following 
radical surgery with chronic osteomyelitis, or manifested by 
near constant sinusitis characterized by headaches, pain, and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. §§ 4.97, DC 
6510-6514 (2007).  An incapacitating episode of sinusitis is 
specifically defined in the regulations as one requiring bed 
rest and treatment by a physician.  38 C.F.R. § 4.97 (2007).

The pertinent evidence of record includes an August 2002 VA 
examination, VA treatment records dated from August 2002 to 
February 2006, a March 2006 VA examination, and an October 
2006 VA medical opinion. 

During the August 2002 examination, the veteran indicated 
that he had been diagnosed with sinusitis in 2000, while on 
active duty, after a CT scan revealed a cyst in his right 
sinus cavity.  While the veteran reported using a nasal 
inhaler, he maintained that it was ineffective in treating 
his sinus problems.  He stated that his current sinus-related 
symptoms included daily headaches and an occasional runny or 
stuffy nose, particularly at night.  The veteran indicated 
that he was not taking medication for his sinusitis and 
denied any history of sinus surgeries.

VA treatment records dated from August 2002 to February 2006 
indicate that the veteran was treated on multiple occasions 
for chronic sinusitis and cysts in the sinuses.  Although the 
veteran suggested that his sinus problems may be contributing 
factors in his "ongoing, severe debilitating headaches," 
his VA medical providers did not comment on whether the two 
conditions were related.  In February 2006, the veteran 
denied any allergies or "typical sinus complaints," but 
reported that he was still experiencing some post-nasal 
drainage at night.

On VA examination in March 2006, the veteran complained of 
recurrent sinus problems, which caused headaches "behind his 
eyes."  Whenever these headaches occurred, the veteran 
added, the only treatment was sleep.  He also reported 
postnasal drip, especially at night.  The veteran stated that 
his sinus problems were not accompanied by nausea.  He denied 
any known history of allergies.  He stated that he had a 
history of a cyst in his right sinus cavity, but had never 
undergone sinus surgery.  Clinical examination revealed a 
mildly deviated nasal septum, with no significant 
obstruction.  The nasal turbinates were hypertrophied.  No 
purulence or polyps were found in the nasal passages.  The 
veteran was noted have grade 4/4 tonsils that were 
essentially touching in the midline.  There were no lesions 
or masses found on the veterans face and neck.  New X-rays of 
the veteran's sinus passages did not reflect any 
abnormalities.  

The record thereafter shows that in October 2006, a VA 
examiner issued a report indicating that it was less likely 
than not that the veteran's migraine headaches were related 
to his service-connected sinusitis.  As grounds for that 
opinion, the VA examiner noted that he had reviewed the 
veteran's claims file, including VA treatment records and 
August 2002 and March 2006 VA examinations, and applicable 
medical literature, which established that "sinusitis does 
not lead to vascular headaches and sinusitis by itself is not 
a predisposing factor for migraines or other vascular 
headaches."

The record shows that the veteran's sinus disorder is chronic 
in nature.  However, there is no evidence of sinusitis 
manifested by three or more incapacitating episodes per year 
requiring prolonged antibiotic treatment, or more than six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting, which 
would warrant a 30 percent disability rating.  To the 
contrary, the veteran's most recent VA medical examination 
dated in March 2006 revealed a mildly deviated nasal septum, 
with no significant obstruction, and no purulence or polyps 
in the nasal passages.  X-rays taken at that time were 
negative for any abnormalities.  Additionally, while the 
veteran has indicated that his sinus disorder is 
characterized by severe, debilitating headaches, that account 
is not corroborated by the medical evidence of record.  An 
October 2006 VA examiner's opinion expressly found that it 
was less likely than not that the veteran's migraine 
headaches were related to his service-connected sinus 
disorder.  There is no contrary medical evidence of record.  
In the absence of any medical evidence that meets the 
criteria for a 30 percent disability rating under DC 6514, 
the Board finds that a higher initial rating is not 
warranted.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's sinus disorder has not warranted a disability 
rating in excess of 10 percent since the effective date of 
service connection.  As the preponderance of the evidence is 
against the claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50. 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in April 2002 and September 
2006, rating decisions in January 2003 and April 2006, and a 
statement of the case in June 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.
ORDER

Service connection for migraine headaches remains denied 
because new and material evidence has not been received to 
reopen the claim.

An initial rating in excess of 10 percent for a sinus 
disorder is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


